J-A12027-22

J-A12028-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.T., A MINOR :            IN THE SUPERIOR COURT OF
                                      :                 PENNSYLVANIA
                                      :
    APPEAL OF: K.T.                   :
                                      :
                                      :
                                      :
                                      :
                                      :            No. 1245 WDA 2021

                Appeal from the Order Entered October 13, 2021
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000197-2019

     IN THE INTEREST OF: K.T., A               :   IN THE SUPERIOR COURT OF
     MINOR                                     :        PENNSYLVANIA
                                               :
                                               :
     APPEAL OF: ALLEGHENY COUNTY               :
     CHILDREN, YOUTH AND FAMILIES              :
                                               :
                                               :
                                               :   No. 1279 WDA 2021


              Appeal from the Order Entered October 13, 2021
In the Court of Common Pleas of Allegheny County Orphans' Court at No(s):
                         CP-02-AP-0000197-2019

BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                 FILED: JUNE 2, 2022

        In these consolidated matters, the Allegheny County Office of Children,

Youth, and Families (CYF) and K.T. (Child), through her guardian ad litem,

appeal the denial of the petition to involuntarily terminate the parental rights

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12027-22

J-A12028-22

of K.S.T. (Mother) as to her six-year-old daughter, Child.1 CYF filed its petition

on November 30, 2020, pursuant to Sections 2511(a)(2), (5), and (8) and (b)

under the Adoption Act. 23 Pa.C.S. § 2511(a)(2), (5), (8), (b). The orphans’

court determined that CYF established the grounds for termination under

Section 2511(a), but that CYF failed to provide clear and convincing evidence2

that termination best served Child’s needs and welfare under Section 2511(b).

Thus, the court concluded that CYF failed to meet the second prong of the

bifurcated termination analysis; the court found that the evidence presented

proved that Child had an emotional bond with Mother, and permanently

severing that bond would have a detrimental impact on Child.           The court

denied CYF’s petition, and CYF and Child timely appealed. After careful review,

we affirm.

       In its opinion, the trial court summarized the evidence presented

regarding Mother’s history and involvement with CYS, deeming it to have

clearly and convincingly established the statutory grounds for involuntary

termination pursuant to Section 2511(a)(2), (5), and (8):

       Mother first came to the attention of CYS dating back to 2009, but
       the present case regarding [C]hild began upon [C]hild’s birth in
____________________________________________


1Child was born in June 2016. The parental rights of Child’s biological father,
E.M. were terminated by Order of the court dated October 13, 2021. E.M. has
not filed an appeal of the order terminating his parental rights.

2 Clear and convincing evidence means evidence “that is so clear, direct,
weighty, and convincing as to enable the trier of fact to come to a clear
conviction, without hesitation, of the truth of the precise facts in issue.” In
re Adoption of K.C., 199 A.3d 470, 473 (Pa. Super. 2018) (citation omitted).

                                           -2-
J-A12027-22

J-A12028-22

      2016 when [C]hild was born drug exposed, resulting in concerns
      about Mother’s substance use.
                                  - --
      Due to continued substance abuse and housing instability, as well
      as a report of an incident involving Mother’s older child, CYF
      removed [C]hild from the home on March 7, 2017. By this time,
      CYF had become concerned with Mother’s mental health… In June
      of 2017, [C]hild [, who was originally placed with her maternal
      grandmother] was re-placed with her godmother, [N.P.], an
      adoptive resource, where she has remained since that time.
                                  - - -

      Mother has had continuing issues with substance abuse, having
      attempted several times to abstain, with the help of CYF, which
      started at a young age.
                                     - --
      She started out hanging out at bars and started using marijuana
      at the age of 14 or 15. This became a daily habit and she
      eventually started using cocaine, which was sometimes offered to
      her by patrons at the adult entertainment club where she worked.
      Her early life has resulted in the diagnosis of several mood and
      personality disorders. As a result, she has experienced issues
      focusing, as well as regulating her responses to stress. This had
      led to a history of summary citations and criminal charge(s).

      Mother has made progress in dealing with her mental health
      concerns, as well as substance use concerns, but has had trouble
      improving her judgment and achieving and maintaining a stable
      pattern of adjustment.     Mother continues to be unable to
      understand the role of drugs in her life and how they affect
      behavior otherwise and, in combination with the other concerns
      regarding her mental health, this results in a guarded prognosis
      for improvement.


Trial Court Opinion (TCO) at 2-3, 14 (citations omitted).

      CYF presents one issue for our review:

      Whether the trial court erred as a matter of law and/or abused its
      discretion in denying CYF’s petition to involuntarily terminate the
      parental rights of Mother, K.T. after CYF proved by clear and
      convincing evidence that termination of Mother’s parental rights


                                     -3-
J-A12027-22

J-A12028-22

       would best serve the developmental, physical and emotional
       needs and welfare of the child pursuant to 23 Pa.C.S.A. §2511(b)?

CYF’s Brief at 3. Child presents a substantially identical issue in this appeal.

Child’s Brief at 6.

       We begin our review by setting forth our standard of review:

       When a trial court makes a “close call” in a fact-intensive case
       involving a goal change or the termination of parental rights, the
       appellate court should review for an abuse of discretion and for
       whether evidence supports the trial court’s conclusions; the
       appellate court should not search the record for contrary
       conclusions or substitute its judgment for that of the trial court.

In the Interest of S.K.L.R., 256 A.3d 1108, 1124 (Pa. 2021). And further,

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of discretion only upon a determination of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       The involuntary termination of parental rights is governed by Section

2511 of the Adoption Act, which requires a bifurcated analysis.3 As stated
____________________________________________


3 In In re C.M.K. 203 A.3d 258 (Pa. Super. 2019), our Court explained the
bifurcated analysis as follows:




                                           -4-
J-A12027-22

J-A12028-22

above, the court found that statutory grounds for termination existed under

Sections 2511(a)(2), (5), and (8); these findings are uncontested, and CYF

therefore met the first prong of the bifurcated analysis. We therefore review

whether the second prong of the analysis was met. Section 2511(b) states in

relevant part:

       (b) Other considerations. – The court in terminating the rights of
       a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to beyond the control
       of the parent.

23 Pa. C.S. §2511(b).

       Our Court has explained the application of Section 2511(b) as follows:

       Section 2511(b) focuses on whether termination of parental rights
       would best serve the developmental, physical, and emotional
       needs and welfare of the child. In In re C.M.S., 884 A.2d 1284,
       1287 (Pa. Super. 2005), this Court stated, “Intangibles such as
       love, comfort, security, and stability are involved in the inquiry
       into the needs and welfare of the child.” In addition, we instructed
       that the trial court must also discern the nature and status of the
       parent-child bond, with utmost attention to the effect on the child
       of permanently severing that bond. Id. However, in cases where
       there is no evidence of a bond between a parent and child, it is
____________________________________________


       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory ground for
       termination delineated in section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to section 2511(b): determination of the
       needs and welfare of the child[.]

Id. at 261-262 (citation omitted).

                                           -5-
J-A12027-22

J-A12028-22

      reasonable to infer that no bond exists. In re K.Z.S., 946 A.2d
      753, 762-63 (Pa. Super. 2008). Accordingly, the extent of the
      bond-effect analysis necessarily depends on the circumstances of
      the particular case. Id. at 763.


In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010). In regard to

the bond, the question is not merely whether a bond exists, but whether

termination would destroy this existing, necessary and beneficial relationship.

See C.M.K., 203 A.2d at 264 (citation omitted).

      Further, we note that “[w]hile a parent’s emotional bond with her child

is a major aspect of the [Section 2511(b)] best-interest analysis, it is

nonetheless only one of many factors to be considered by the court when

determining what is in the best interest of the child.” In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011) (citation omitted).     “The trial court can equally

emphasize the safety needs of the child, and should also consider the

intangibles, such as the love, comfort, security, and stability the child might

have with the foster parent.” Id. (quoting In re A.S., 11 A.3d 473, 483 (Pa.

Super. 2010)).

      In its opinion filed pursuant to Pa.R.A.P. 1925(a), the orphans’ court

stated:

      In the instant case, this court considered the evidence and
      testimony presented and found that CYF failed to demonstrate,
      clearly and convincingly, that termination would meet the needs
      and welfare of [Child]. The evidence presented and submitted to
      this Court instead proved that [Child] had an emotional bond with
      her Mother, and that permanently severing that bond would have
      a determinantal impact on [Child].




                                     -6-
J-A12027-22

J-A12028-22

Trial Court Opinion (TCO), 11/22/21, at 15. The court noted that of seven

witnesses called by CYF at the two-day trial, only two testified as to the bond

between Mother and Child: Amanda McCloy, caseworker for CYF4 and Dr. Neil

Rosenblum, a clinical psychologist who performed three individual and

interactional evaluations of Mother and Child, and of foster mother and Child,

over a two and one-half year period.             Id. at 16-17; See CYF Exhibit 3 –

Forensic Evaluation Reports by Neil D. Rosenblum, Ph.D., 5/19/18, 1/14/20,

12/18/20.

       In its opinion, the court highlighted Dr. Rosenblum’s forensic evaluation

reports regarding Child’s eagerness to spend time with Mother as well as his

testimony regarding Child’s attachment to Mother, the fact that she very much

enjoys seeing and spending time with Mother, and the reluctance Child

displayed at having to leave Mother at the end of a visit. TCO at 17. The

court further accentuated Dr. Rosenblum’s testimony that there has been no

significant period of time where Mother and Child have not been in some sort

of contact, and that Mother sees Child more than many of the parents he has

evaluated in similar situations. Id. at 18. Finally, the court referred to Dr.

____________________________________________


4 Ms. McCloy provided testimony regarding Mother’s treatment for substance
abuse and her criminal history; however, she provided scant testimony
regarding the bond between Mother and Child, noting only that when being
transported to her visits, Child looks forward to seeing Mother and that Mother
was generally nurturing of Child; she testified that due to Covid and the need
for virtual contact only, she had never had to opportunity to observe in-person
interaction between them. N.T. 5/12/21 at 92, 128.



                                           -7-
J-A12027-22

J-A12028-22

Rosenblum’s specific statement that Child should be allowed to maintain some

degree of contact with Mother.5 Id. The orphans’ court concluded that “the
____________________________________________


5 At the hearing, the orphans’ court questioned Dr. Rosenblum at length,
inquiring specifically whether he thought that Mother would ever be in a
position to assume a safe and secure environment for [Child] to grow and
develop. Dr. Rosenblum answered as follows:

       Not for this child, no. Again, I believe the die has been cast.
       Attachment is most critically formed in the--between one and two
       years of life. This child has lived now almost five years in the
       same home. I think she has a secure foundation, a secure
       relationship with her primary caregiver. I would say the verdict
       would be out as to whether birth mother might ever be in a
       position to parent a child successfully. But for this child I believe
       there would be significant trauma for [Child] to be removed from
       this home. So I don’t see a very favorable prognosis even if
       [Mother] was functioning significantly better than she is now,
       which, again, there’s no guarantee. But I think for this child the
       train has left the station quite some time ago.

N.T., 5/13/21 at 127. The court then referred to Dr. Rosenblum’s final report,
quoting back to him the doctor’s final statement, wherein he indicated that
Child should be allowed to maintain some degree of contact with her mother
and that he saw no harm in occasional visits, even if supervised; the court
asked Dr. Rosenblum whether he believed that Child should be allowed to
maintain some contact with Mother and Dr. Rosenblum responded,

       Yeah. I always – almost always feel that way. I don’t believe that
       birth mother [is] malicious towards her daughter. I think her love
       is genuine. Again, I think life has not given birth mother the best
       support or help in forming a positive identity for herself and a
       positive direction in her life. As I said, there’s a lot of conflict right
       now and existing animosity between the foster mother and the
       birth mother. But if we were to look at ideally what would be in
       [Child]’s best interest, certainly the love that her mother has for
       her if it can be shaped into a supportive role, not a critical role,
       not putting foster mother down, not criticizing her care, there’s
       always an advantage to having those connections to, you know,
       biological roots and people who love you.



                                           -8-
J-A12027-22

J-A12028-22

evidence clearly established that if the emotional bond between [Child] and

[Mother] was permanently severed, then [Child] would be adversely affected,”

and that it was “within its discretion when it denied CYF’s petition to terminate

Mother’s parental rights.” Id. at 18-19.

       Dr. Rosenblum testified at great length regarding both the Mother-Child

relationship and Child’s relationship with her foster mother.        He opined

unequivocally that Child’s strong, primary attachment is to her foster mother;

foster mother’s home is the only home Child can remember, she thrives under

her foster mother’s care, and she would experience significant trauma if she

were removed from the foster home. N.T., 5/13/21 at 120-21, 127. At the

hearing, he summarized his observations of the Mother/Child relationship as

follows:

       Well, [Child] certainly knows her mother. She is always glad to
       see her. I would say they have a playful relationship. Mother
       does tend to try to be active with her and engage in positive
       activities. I would say that [Mother] is not as - doesn’t treat
       [Child] in as mature a fashion as her foster mother does. She
       tends to fuss over her, refer to her as her baby. She is her
       youngest child. She doesn’t provide her with the same degree of
       structure or exposure to learning or cognitive activities as foster
       mother does and she is not as directive in getting her to engage
       in learning activities or developmental activities that would
       expand her knowledge. But she’s nurturing. She’s affectionate
       with [Child].

N.T., 5/13/21 at 85.



____________________________________________




Id. at 128.

                                           -9-
J-A12027-22

J-A12028-22

      Dr. Rosenblum referred to foster mother as Child’s “instrumental

parent,” and to the relationship between Mother and Child as “a more ancillary

relationship.” Id. at 90. However, when questioned as to whether, if Child

were to have less or even no contact with Mother, the lack of contact would

be so detrimental to Child that the court should not terminate parental rights,

Dr. Rosenblum responded,

      No. I think it would be a loss, but in my clinical opinion it does
      not outweigh the need for the opportunity to move forward in her
      life with the continuity of care and with the sound direction that
      [Child] – and emotional support that she receives in her current
      family environment.

Id. at 130.

      On appeal, CYS claims the orphans’ court’s conclusions are manifestly

unreasonable and unsupported by the record.       CYS acknowledges that the

record supports the court’s conclusion that there is an emotional bond

between Mother and Child but asserts that it erred when it neglected to

examine Child’s bond with her foster parent or consider Child’s need for

permanency as part of its needs and welfare analysis. Child contends that the

court took Dr. Rosenblum’s reports and testimony out of context to support

its conclusion that termination of Mother’s parental rights would not serve

Child’s needs and welfare. We cannot agree.

      Over the course of two days of hearings, the orphans’ court questioned

Dr. Rosenblum at length as to whether he believed Mother might ever mature

to the point where she might provide a safe and secure family environment in



                                    - 10 -
J-A12027-22

J-A12028-22

which Child could grow. The orphans’ court heard testimony from Dr.

Rosenblum as to Child’s relationship with her foster mother and listened as

well to his opinion as to the trauma he believes Child would experience if she

were removed from her foster mother’s home.        The record contains, inter

alia, Dr. Rosenblum’s final forensic evaluation, wherein he concludes that the

foster mother, who works as a teaching assistant at the same school Child

attends, is “very nurturing and emotionally supportive” and has done “an

excellent job of providing [Child] with a safe, stable and secure family

environment.” Forensic Evaluation Report, 12/18/20, at 11.

      Our Supreme Court has instructed us that:

      Termination of parental rights is among the most powerful legal
      remedies that the judicial system possesses. The decision to
      sever permanently a parent’s relationship with a child is often
      bound up in complex factual scenarios involving difficult family
      dynamics and multiple service providers. Our trial courts are
      tasked with carefully considering and weighing all of the evidence
      presented at termination hearings in determining whether the
      petitioning party has met its burden of proving by clear and
      convincing evidence that termination meets the exacting
      standards outline in the Adoption Act.


In the Interest of S.K.L.R., 256 A.3d at 1129.

      Here, we allow that the record supports a finding that Child’s needs and

welfare may best be served by a life in foster mother’s home: “[i]f she remains

in her current placement, [Child] faces a very bright future, with a high

probability of continued success and sustained emotional growth in the years

to come.” Forensic Evaluation Report, 12/18/20, at 11. There is abundant



                                    - 11 -
J-A12027-22

J-A12028-22

evidence that Child’s bond with her foster mother is a strong one, and the

significant trauma that would be caused if Child was removed from the foster

home. While our Court has held that the orphans’ court can equally emphasize

the relationship between a child and a foster parent, we have not required the

court to do so. See N.A.M., 33 A.3d at 103. Here, the orphans’ court’s denial

of the termination petition was ultimately informed by its evaluation of the

bond that clearly exists between Mother and Child, and its determination that

this bond was worth preserving.      On appeal, we must review whether the

record supports that determination, and we find that it does.

      Before the orphans’ court, Dr. Rosenblum’s evaluation, however

conditional (“if it can be shaped into a supportive role, not a critical role, not

putting foster mother down, not criticizing her care”), was that it would be in

Child’s best interest to be allowed to maintain some degree of contact with

Mother. N.T., 5/13/21, at 127-128. We cannot reweigh the evidence, and as

such we conclude that there is record support for the orphans’ court decision

to deny CYF’s termination petition under Section 2511(b). The orphans’ court

acted within its discretion, and we therefore affirm the court’s October 13,

2021 order.

      Order affirmed.

      Judge McCaffery joins the Memorandum.

      Judge Murray files a Dissenting Memorandum.




                                     - 12 -
J-A12027-22

J-A12028-22

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2022




                          - 13 -